Citation Nr: 0105469	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.



FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant has no qualifying active military service.


CONCLUSION OF LAW

The appellant is not a veteran for purposes of entitlement to 
VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991); 38 
C.F.R. §§ 3.1(d), 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is a former World War II 
veteran and received an honorable discharge.  He further 
contends that he served more than 90 days during a period of 
war and is entitled to VA benefits.

Generally, a veteran may be granted service connection for 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  The term "veteran" refers to a 
person who served in the active military, naval or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d) (2000).  Service 
in the Regular Philippine Scouts, specified service as a 
Philippine Scout in the Regular Army or in the Commonwealth 
Army of the Philippines, and certain guerrilla service is 
included for compensation benefits.  38 C.F.R. § 3.8 (2000).

A claimant seeking VA benefits, however, must first establish 
by a preponderance of the evidence that he has attained the 
status of veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998); see also, Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The appellant submitted a claim for VA benefits in March 
1999.  He enclosed a copy of P. A., A. G. O., Form No. 55, 
Certification from the Philippine Army, which indicates that 
he was a corporal in the 31st Infantry Regiment, MMD, from 
September 1943 until he was honorably discharged in February 
1946.

On VA Form 21-526, received in May 1999, the appellant 
provided his name, date and place of birth, date he entered 
active service, service number, date of separation from 
active service, and noted that he had been a corporal in the 
31st Infantry.

In rating action of August 1999, the RO informed the 
appellant that it had denied his claim for VA benefits.  The 
basis of the denial was that his name did not appear on the 
roster of recognized guerrillas.

In November 1999, the RO received a response from NPRC in 
regards to a request for verification of the appellant's 
service.  According to NPRC, the appellant has no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

In the December 1999 Statement of the Case, the RO continued 
to deny the claim for legal entitlement to VA benefits.  On 
VA Form 9, the appellant requested a hearing at the RO before 
a member of the Board.  However, in a correspondence received 
in March 2000, the appellant withdrew his request for a 
hearing.

The RO denied the claim because none of the evidence in 
support of the claim was an official document of the United 
States service departments.  The Board concurs that the 
evidence submitted by the appellant is not probative of 
service in the United States Armed Forces.  The appellant has 
not provided any evidence which satisfies the requirements of 
38 C.F.R. § 3.203 as acceptable proof of service.  Therefore, 
the Board finds that evidence submitted in support of the 
claim may not be accepted as verification of service for VA 
purposes.  To the contrary, VA is prohibited from finding 
verified service based upon such evidence.  See Duro, 2 Vet. 
App. at 532.

Inasmuch as the service department's verification of the 
appellant's service is binding on VA and there is no valid 
evidence of service under 38 C.F.R. § 3.203, the Board must 
conclude that the appellant has not established that he is a 
veteran for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

